[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
Defendant-appellant Darrel Lee Warren appeals his adjudication as a sexual predator pursuant to R.C. Chapter 2950, Ohio's sexual-predator statutes.  Warren entered a plea of guilty to one count of rape and one count of attempted rape, and on January 25, 1985, the trial court imposed a lengthy period of incarceration.
At a hearing on March 24, 2000, held pursuant to R.C.2950.09(C), Warren testified under oath.  During direct and cross-examination, Warren admitted to a prior rape, of a different victim, in 1975, and offered excuses for his behavior.  When asked by his own counsel whether he would engage in the same activity upon release, Warren noted that, "I can really say I hope not.  I can't actually say no.  No.  I don't think anyone can say, no, it would never happen.  The only thing they can do is hope it doesn't happen."  Warren identified little evidence indicating that he had been rehabilitated during the course of his incarceration. Compare State v. Pryor (Mar. 10, 2000), Hamilton App. No. C-990497, unreported.
In his sole assignment of error, Warren contests the weight of the evidence adduced to support the trial court's adjudication that he is a sexual predator.  After reviewing the record in its entirety, including evidence of two sexual offenses committed ten years apart, Warren's own statements, and the paucity of evidence of rehabilitation, we hold that the trial court had sufficient information before it to produce a firm belief or conviction that Warren is likely to commit another sexual offense.  Consequently, the court could properly find by clear and convincing evidence that Warren is a sexual predator.  See R.C. 2950.09(B); see, also, In re Adoption of Holcomb (1985), 18 Ohio St.3d 361, 368,481 N.E.2d 613, 620.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
HILDEBRANDT, P.J., DOAN and GORMAN, JJ.